          Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

(1)     STRIKE, LLC,                        )
                                            )
              Plaintiff,                    )
v.                                          )
                                            )
(1)     SANDY CREEK FARMS, INC.,            )
(2)     STEVE BARRINGTON,                   )    Case No. CIV-20-571-G
(3)     JOHN DOE #1,                        )
(4)     JOHN DOE #2,                        )
(5)     JOHN DOE #3,                        )
(6)     JOHN DOE #4,                        )
                                            )
              Defendants.                   )


     STRIKE, LLC’S RESPONSE TO MOTION TO DISMISS BY SANDY CREEK
                   FARMS, INC. AND STEVE BARRINGTON

        Defendants’ motion to dismiss should be denied.1 This Court’s subject matter

jurisdiction is established by the pleadings and evidence already of record in this case.

Plaintiff Strike, LLC (“Strike”) has both alleged diversity and provided a sworn

declaration that proves diversity by identifying the nature of its members (LLC, limited

partnership, individual, trust) and the specific states of which those members are citizens

down to the individual level.

        Defendants’ contention that Strike’s Complaint fails to state a claim is likewise

meritless. Strike’s allegations provide a detailed explanation of how, when and why the


1
  While Defendants’ motion fails as a substantive matter, the Court would also be
justified to deny the motion as untimely. Strike achieved proper service on Defendants
on June 23, 2020 (See Doc. Nos. 6 and 7), and again on August 7 and 11 (See Doc. No.
17). Thus, when Defendants filed their motion on September 15 it was at least several
weeks late and Defendants never sought permission to file out of time.
          Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 2 of 10




Defendants have interfered with Strike’s performance of its contract with Midship

Pipeline Company, LLC.        Indeed, Defendants concede that Strike’s allegations are

sufficient.

       Defendants instead attempt to argue facts and attach documents as though they are

seeking summary judgment, which cannot be done in a 12(b)(6) motion. Defendants’

arguments fail under either a 12(b)(6) or a summary judgment standard, however, and

their motion should accordingly be denied.

                                      BACKGROUND

       The Court is familiar with the facts presented in Strike’s Complaint, as the dispute

with Defendants Steve Barrington (“Barrington”) and Sandy Creek Farms, Inc. (“Sandy

Creek”) has been the subject of multiple evidentiary hearings and orders entered in

Midship Pipeline Company, LLC v. Tract No. CN-0004.000, 1.504 Acres of Land, More

or Less, Permanent Easement in Canadian County, Oklahoma, et al.¸ Case No. 5:18-CV-

858-G, United States District Court for the Western District of Oklahoma (the “Midship

Case”).

       Strike will not burden the Court by repeating those facts here, except to note that

the Court has received a substantial amount of evidentiary material in the Midship Case

that supports the allegations Strike makes against the Defendants in this case. Indeed, the

Court recently held Sandy Creek (through the actions of Barrington) in contempt for

interfering with Strike’s efforts to complete restoration of the easement. See Midship

Case at Doc. No. 730, ¶¶ 7-8. Strike accordingly has a valid claim against Defendants,

and that claim is properly pursued in this Court.

                                             2
               Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 3 of 10




                               ARGUMENT AND AUTHORITIES

I.          STRIKE’S ALLEGATIONS AND SUPPORTING DECLARATION DEMONSTRATE THAT
            THE COURT HAS SUBJECT MATTER JURISDICTION OVER THIS DISPUTE.

            Defendants wrongly claim that diversity has not been established because Strike

     purportedly failed to identify its members. [See Doc no. 20 at pp. 2-5]. The Defendants

     attempt to support their position regarding jurisdiction by citing cases that involve either

     a party failing to identify the citizenship of its members or a party simply stating that its

     members are not citizens of a certain state. That is not the case here. Strike has met the

     requirements of the Tenth Circuit by identifying its members down to the individual level

     and, most importantly, the citizenship of those members.

            In its Complaint Strike positively identified the states of citizenship of its

     members.     The declaration attached to Strike’s Complaint establishes that Strike’s

     members are LLCs owned by individuals who are citizens (based on their domicile) of

     Alaska, Arizona, California, Colorado, Connecticut, Florida, Georgia, Illinois, Iowa,

     Kentucky, Maryland, Massachusetts, Michigan, Minnesota, Missouri, New Hampshire,

     New Jersey, New York, North Carolina, Ohio, South Dakota, Texas, and Virginia. [See

     Doc no. 1-1].

            While Strike submits that the information provided in the declaration attached to

     the Complaint is sufficient to establish diversity jurisdiction, to remove any potential

     doubt it has attached hereto another declaration that supplements the previous declaration

     regarding the citizenship of Strike.     [See Ex. 1].    The attached declaration further

     illustrates that Strike’s corporate structure comprises several LLCs. All of the LLCs are


                                                  3
         Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 4 of 10




comprised of members who are either individuals, trusts, limited partnerships or other

LLCs. Once all these members are parsed down to the individual level, those members

are domiciled in, and thus citizens of, all the states listed above, plus Mississippi. Both

declarations before the Court are made under penalty of perjury, and they demonstrate

that complete diversity of citizenship exists between Strike and the Defendants, who are

citizens of Oklahoma.

       Strike’s identification of the state of citizenship of each of its members satisfies

the Tenth Circuit’s requirements for establishing diversity for an LLC. The Tenth Circuit

has made clear that the crucial information for determining if diversity jurisdiction exists

is the citizenship of the members. “In Siloam Springs Hotel, LLC v. Century Sur. Co.,

781 F.3d 1233 (10th Cir. 2015), the Tenth Circuit enunciated the proper test for

determining the citizenship of a limited liability company for purposes of diversity

jurisdiction. The party seeking to establish jurisdiction in this Court is responsible for

identifying the citizenship of each member of the LLC . . . .” Prestige Mfg. Co., LLC v.

Gault, No. CIV-20-56-R, 2020 WL 1030902, at *1, fn. 1 (W.D. Okla. Mar. 3, 2020)

(emphasis added).       “[A]n LLC's citizenship is determined by reference to the

citizenship of each and every one of its members.” Thomas v. Oklahoma Land Holdings,

LLC, No. CIV-17-1036-D, 2018 WL 1732071, at *4 (W.D. Okla. Apr. 10, 2018) (citing

Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233, 1235-36 (10th Cir.

2015)) (emphasis added). As noted above, Strike has identified the citizenship of its

members here down to the individual level. The Tenth Circuit does not require more.



                                             4
            Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 5 of 10




         In addition, the district court orders that Defendants cite are all distinguished from

the circumstances presented here because Strike has provided more information than the

parties in those cases. In Am. Energy Permian Basin, LLC v. ETS Oilfield Servs., LP, the

Court held that the “Defendant has failed to establish the existence of diversity

jurisdiction, because it has failed to provide the requisite information regarding the

citizenship of Plaintiff’s members . . .” – such information was previously defined by

the court as the identification of the citizenship of its members. CIV-16-1024-R (W.D.

Okla. Dec. 19, 2016) (emphasis added).2 Likewise in LQC Partners XI, LLC v. SCG

Durant Four Seasons, LLC, the Court remanded the case because the defendants failed to

assert the citizenship of the LLC members. No. 17-CIV-448-RAW, 2018 WL 4328249,

at *1 (July 3, 2018).

         The cases Defendants cite from district courts in Utah and Colorado are similarly

distinguished. In Watson v. XO Commc'ns Servs. LLC, the defendant did not allege any

information regarding its members and their citizen, and therefore, the Court held that the

defendant did not meet its burden to establish diversity jurisdiction. No. 2:17-CV-00156,

2018 WL 4442240, at *1 and *3 (D. Utah Sept. 17, 2018). In Charter Oak Fire Ins. Co.

v. Garage Condos of Okla., LLC, the Plaintiff had failed to allege the identity and

citizenship of certain members of certain LLCs, and as a result, the Court stated that the

Plaintiff must do so or the case would be subject to dismissal. Civil Action No. 20-cv-

01605-RM STV, at *2 (D. Colo. June 5, 2020).3


2
    For ease of reference, the Order is attached hereto as Ex. 2.
3
    For ease of reference, the Order is attached hereto as Ex. 3.

                                                5
          Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 6 of 10




       Defendants appear to argue––without providing supporting authority––that the

only way diversity jurisdiction may be established for an unincorporated entity that is

owned in at least in part by a private equity firm is to list the name, address and state of

citizenship for every investor of the entity. While this standard is not set forth in any of

the authority cited by Defendants, to accept it would raise policy concerns relating to the

scope of diversity jurisdiction. In today’s business world, an LLC or partnership that is a

party to a lawsuit may be owned in part by such an entity or entities with which the party

has no other affiliation. The party may accordingly not have access or authority to list

individual contact information of all the individuals who may be at the bottom of the

entity or entities. Yet under Defendants’ proposed standard the party would have to

forcibly obtain and plead the individual contact information before it could bring an

otherwise valid diversity case.

       To impose the standard Defendants urge the Court to impose here would deprive

an unincorporated party, and particularly a party who may be sponsored by private

equity, of the ability to bring a case in federal court when diversity jurisdiction actually

exists. Neither the Tenth Circuit nor the text of 28 U.S.C. § 1332 impose such a high

burden for an unincorporated entity to access the federal courts. Rather, it is sufficient

that the party identify the citizenship of its members and affirmatively allege complete

diversity of citizenship to establish diversity jurisdiction. Accordingly, because Strike has

identified the citizenship of each of its members, Defendants contention that diversity

jurisdiction has not been established should be rejected.



                                             6
                 Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 7 of 10




II.          STRIKE’S COMPLAINT MORE THAN SATISFIES THE REQUIREMENT FOR STATING
             A VALID CLAIM.

             Defendants’ argument that Strike fails to state a claim is flawed. Instead of

      addressing the sufficiency of the factual allegations in the Complaint, Defendants argue

      that Strike will be unable to prove those allegations. Indeed, Defendants’ motion reads

      more like a trial brief that is intended to preview evidence that the Court would see

      during a trial and to argue that a fact at issue will or will not be proved.

             Arguments about whether evidence will or will not prove a fact have no place in a

      Rule 12(b)(6) motion to dismiss. In evaluating such motions the Court assumes the truth

      of Strike’s well-pleaded facts in the Complaint and draws all reasonable inferences

      therefrom in the light most favorable to Strike. See Teigen v. Renfrow, 511 F.3d 1072,

      1078 (10th Cir. 2007). All that is required for a complaint to survive dismissal is to

      allege a plausible claim for relief—that is, the “[f]actual allegations must be enough to

      raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

      544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). The Tenth Circuit recognizes that “a

      well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of

      those facts is improbable, and ‘that a recovery is very remote and unlikely.’” Dias v. City

      and County of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009) (citing Twombly, 550 U.S.

      at 556).

             There can be no dispute that Strike’s Complaint states a claim for tortious

      interference with contract that satisfies the Rule 12(b)(6) standard. Strike alleges that

      there was an agreement between Strike and a third party, in this case Midship. See Doc.


                                                     7
                 Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 8 of 10




       No. 1 at ¶ 9. Strike alleges that Defendants knew or should have known about the

       agreement [See Doc. No. 1 at ¶ 39], and Defendants admit in their motion that Sandy

       Creek was “generally aware of Strike’s contract with Midship.” See Doc. No. 20 at p. 6.

              Strike also alleges that the Defendants repeatedly took actions to flood the

       easement to make the performance more costly and burdensome – for example, the

       complaint alleges the Defendants, on numerous occasions, released water to flood the

       easement, that Strike built berms to keep the water released by the Defendants out of the

       easement, and that the Defendants broke those berms in numerous places and harassed

       Strike personnel. See Doc. No. 1 at ¶ ¶ 9-44. Strike further alleges that the Defendants’

       interference with the agreement was not justified, privileged, or excusable, but instead

       was an attempt to extort more money out of Midship and/or Strike. See Doc. No. 1 at ¶

       42. Finally, Strike alleges that it has incurred millions of dollars in additional expense

       because the Defendants’ interference caused delays in completion, forced Strike to leave

       the Defendants’ property and then return, build berms, destroyed equipment, and forced

       Strike to hire security and install lights and cameras. See Doc. No. 1 at ¶ ¶ 9-44.

              All of these allegations are assumed to be true for purposes of Defendants’ motion,

       and they go far beyond the threshold of stating a plausible claim for relief.

III.          DEFENDANTS IMPROPERLY ATTEMPT TO ARGUE FACTS AND EVIDENCE, AND
              THEIR ARGUMENTS FAIL BOTH 12(B)(6) AND SUMMARY JUDGMENT STANDARDS.

              Defendants’ motion is also defective because it discusses matters outside of the

       pleadings and attaches nearly 200 pages of documents as purported evidence. See Doc

       No. 20 at pp. 12-205. Defendants’ motion could therefore be considered to be converted


                                                     8
         Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 9 of 10




to a motion for summary judgment according to FED. R. CIV. P. 12(d).4 This conversion

does not rescue Defendants position, however, because Defendants’ arguments again fail

to meet the applicable standard.

       Defendants fail to identify any undisputed material facts, and neither Defendants’

arguments nor their documents meet the burden required to prevail on a motion for

summary judgment.      Indeed, and as mentioned above, this Court has already been

presented with a substantial amount of evidence in the Midship Case that contradicts

Defendants’ factual contentions. See Exhibit 2, Midship Case Doc. No. 693, Exhibits 1,

2 and 3; Doc. No. 716; Doc. No. 730. That evidence shows that at most the documents

Defendants attached to their motion reflect a factual dispute which prohibits granting

Defendants summary judgment.

                                        CONCLUSION

       The Complaint, the declaration attached to the Complaint, and the declaration

attached hereto as Exhibit 1 identify the citizenship of Strike’s members down to the

individual level and accordingly the citizenship of Strike.      There is thus complete

diversity of citizenship between Strike and the Defendants and this Court has jurisdiction.

The Complaint also contains more than sufficient allegations to state a valid claim for

tortious interference, and the evidence already before the Court shows that the claim must

be allowed to go forward. Defendants’ motion to dismiss should be denied.




4
 Alternatively, the Court may just exclude the materials presented that are outside of the
pleadings. Strike believes this is the appropriate action for the Court to take.

                                            9
              Case 5:20-cv-00571-G Document 21 Filed 10/06/20 Page 10 of 10




                                                Respectfully submitted,

                                                s/Evan G. E. Vincent
                                                Evan G. E. Vincent, OBA #22325
                                                Harry “Skeeter” Jordan, OBA #32437
                                                CROWE & DUNLEVY, P.C.
                                                Braniff Building
                                                324 North Robinson Avenue, Suite 100
                                                Oklahoma City, OK 73102-8273
                                                (405) 235-7700
                                                (405) 239-6651 (Facsimile)
                                                evan.vincent@crowedunlevy.com
                                                skeeter.jordan@crowedunlevy.com
                                                ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

        I hereby certify that on this 6th day of October, 2020, I electronically transmitted
the attached document to the Court Clerk using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

            Elaine M. Dowling
            6801 Broadway Extension, Ste. 310
            Oklahoma City, OK 73116
            405-842-8005
            dowlinglawoffice@aol.com

            -And-

            Carolyn Elefant
            Law Offices of Carolyn Elefant, PLLC
            1440 G Street, NW, 8th Floor
            Washington, D.C. 20005
            202-297-6100
            carolyn@carolynelefant.com

                                           s/Evan G. E. Vincent
                                           Evan G. E. Vincent




                                                10
3613966.2
